UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4509


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEON DEVON DIZZLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:08-cr-00589-MBS-6)


Submitted:   May 27, 2011                 Decided:   June 14, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina,
for Appellant. William N. Nettles, United States Attorney, J.D.
Rowell, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following      a     jury    trial,       Leon     Devon       Dizzley    was

convicted of conspiracy to commit money laundering, in violation

of 18 U.S.C.A. § 1965(h) (West 2000 & Supp. 2010) and 18 U.S.C.

§ 2 (2006).     He was sentenced to sixty months of imprisonment.

On appeal, he raises two issues: (1) whether sufficient evidence

supported his conviction; and (2) whether the court’s willful

blindness instruction was proper.               For the reasons that follow,

we affirm.

            Because     Dizzley        moved    for    a     directed       verdict     of

acquittal, we review the denial of a motion for acquittal de

novo.     United States v. Alerre, 430 F.3d 681, 693 (4th Cir.

2005).    Viewing the evidence in the light most favorable to the

Government as required, Glasser v. United States, 315 U.S. 60,

80 (1942), we find that Dizzley’s conviction is supported by

substantial    evidence.         Alerre,       430    F.3d    at    693;    see    United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).                               We note

that the jury simply disbelieved Dizzley’s testimony that he did

not know he was laundering drug proceeds by engaging in a series

of   cash    automobile        sales     that     were       structured      to      avoid

detection.      We    do   not    review       credibility         determinations       on

appeal.     Burgos, 94 F.3d at 863.

            Next, Dizzley contests the court’s willful blindness

instruction.     In his opening brief, however, Dizzley admits that

                                          2
the court’s instruction was proper.     (Appellant’s Br. at 11).

We find no merit to this issue on appeal.    Again, the jury made

a credibility determination that Dizzley, an educated man who

had known one of co-conspirators (Avery Terrell Haigler) for

approximately twenty years, knew that he was helping Haigler and

at least one other person launder drug proceeds via cash vehicle

sales.

          Accordingly,   we   affirm.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  3